 1                                                                         JS-6
 2
 3
 4
 5
 6
 7
 8
 9
                        UNITED STATES DISTRICT COURT
10
                      CENTRAL DISTRICT OF CALIFORNIA
11
     JAMES ORR, an individual,                  Case No. 2:18-cv-01986-DSF-FFM
12
                   Plaintiff,                   ORDER RE DISMISSAL OF
13                                              LAWSUIT
     v.
14
                                                [FED. R. CIV. P. 41(A)]
15   CIGNA HEALTH AND LIFE
     INSURANCE COMPANY, a                       ASSIGNED FOR ALL PURPOSES TO
16   Connecticut corporation; CIGNA             THE HONORABLE JUDGE DALE S.
     HEALTHCARE OF CALIFORNIA, a                FISCHER
17   California Corporation, and DOES 1-
     50                                         Complaint Filed: January 12, 2018
18                                              FAC Filed:       February 01, 2018
                   Defendants.                  Trial Date:      Not Set
19
20
21
22
23
24
25
26
27
28
     ORDER RE DISMISSAL OF
     LAWSUIT
                                           1.                  Case No. 2:18-cv-01986
 1                       ORDER RE DISMISSAL OF LAWSUIT
 2         After reviewing and considering the Stipulation Re Dismissal of Lawsuit by
 3   and between Plaintiff JAMES ORR ( “Plaintiff”) and Defendants CIGNA HEALTH
 4   AND LIFE INSURANCE COMPANY and CIGNA HEALTHCARE OF
 5   CALIFORNIA (collectively, “Defendants”) and GOOD CAUSE APPEARING
 6   THEREFOR, IT IS HEREBY ORDERED, ADJUDGED AND DECREED as
 7   follows:
 8         1.     Plaintiff’s First Amended Complaint and this entire action shall be, and
 9   hereby is, DISMISSED pursuant to Fed. R. Civ. Proc. 41(a) WITH PREJUDICE as
10   to all of the claims of Plaintiff James Orr asserted against Defendants; and
11         2.     Each Party shall bear his or its own attorneys’ fees and costs incurred in
12   connection with the prosecution or defense of this action.
13         IT IS SO ORDERED.
14    DATED: February 15, 2020
15                                          Honorable Dale S. Fischer
                                            UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER RE DISMISSAL OF
     LAWSUIT
                                              2.                  Case No. 2:18-cv-01986
